Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 21, 2021 has been entered. 

Claims 84-121 are currently pending. Claims 84, 94, 96, 97, 98 and  100-102 have been amended  by Applicants’ amendment filed on October 21, 2021. No claims were canceled or newly added.
Applicants’ election with traverse of Group I, claim(s) claims 84-102, directed to multicomponent systems comprising an engineered TCR-presenting cell (eTPC), in response to the restriction requirement of June 26, 2020 was previously acknowledged. 
In addition Applicants’ election of  the following species was previously acknowledged:
1. A species of component A lacks endogenous surface expression (claims 84):
Applicant elected wherein component A lacks endogenous surface expression of aAPX.
2. A species of a single ORF or two ORFs (claims 84):
Applicant elected wherein component C is designed to deliver a single ORF.
3. A species of genomic receiver sites Band D (claim 84):
Applicant elected wherein B and D are each selected from a synthetic construct designed for
recombinase mediated cassette exchange.
4. A species of analyte antigen-presenting complexes (aAPX) (claim 85):
Applicant elected wherein the species of aAPX is HLA class I.
5. A species of synthetic genomic TCR-stimulation response element F (claim 87):
Applicant elected wherein component F is a single component synthetic construct.
6. A species of antigenic molecule (aAM) (claim 89):
aAM represents a peptide derived from a polypeptide translated from the analyte antigenic molecule ORF(s).
7. A species of component A, e.g., CD4, CD8, CD28 and CD45 (claims 90, 92):
For claim 90, Applicant elected wherein A expresses CD8; for claim 92, Applicant elects wherein component A additionally expresses CD28.
8. A species of components B and D (claim 93):
Applicant elected wherein B and/or D comprises the combination of (a) a heterospecific
recombinase site, (c) eukaryotic promoter, (e) eukaryotic terminator, (f) selection marker, and (o) Kozak consensus sequence, and wherein other components may be present. Support for this combination is found on page 25 of the originally filed application.
9. A species of components C and E (claim 94):
Applicant elected wherein C and/or E comprises the combination of (a) a heterospecific
recombinase site, (g) selection marker for integration, (p) antibiotic resistance cassette,
(g) bacterial origin of replication, (s) cloning site, and (t) kozak consensus sequence, and wherein other components may be present. Support for this combination is found on page 25 of the originally filed application.
10. A species of components B and D (claim 95):
Applicant elected wherein B and/or D comprises (a) eukaryotic promoter, (b) a pair of heterospecific recombinase sites, (c) Kozak consensus sequence, (d) selection marker, and
(e) eukaryotic terminator. Support for this combination is found on page 25 of the originally filed application.
11. A species of single ORF (claim 96):
Applicant elected wherein component C and/or E comprises (a) a pair of heterospecific
recombinase sites, (b) Kozak consensus sequence, (c) an antibiotic resistance cassette, (d) a bacterial origin of replication, and (e) a cloning site for introduction of a single ORF encoding one or more TCR chains and/or selection marker for integration. Support for this combination is found on page 25 of the originally filed application.
12. A species of component C, E or C and E with A (claims 97, 100, 103 and 105):
Applicant elected C and E with A.
13. A species of analyte TCR chain encoding sequences ( claim 99):
Applicant elected (a) wherein the analyte TCR chain encoding sequences are derived from paired
cloning of TCR chains from primary T-cells.
14. A species of expression (claims 100, 101; 102, 108, 113):
Applicant elected a TCRsp expressed on the surface of the eTPC-t.
Claims 103-121 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution The requirement for restriction between Groups I-VII was previously made FINAL. 
Therefore, claims 84-102 are currently under examination to which the following grounds of rejection are applicable.
Interpretation of abbreviations in the claims 
MCS (multicomponent system), 
eTPC (engineered TCR-presenting cell or component A), e.g,  mimicking T cells, 
aAM (analyte antigenic molecule), 
aAPX (analyte antigen-presenting complexes) mimicking antigen presenting cells,  
ORFs (open reading frames), 
TCRsp (TCR surface protein in complex with the CD3), 
RMCE (recombinase mediated cassette exchange),
A component designated F, a synthetic genomic TCR-stimulation response element, and 
eTPC-t (refers to an eTPC that expresses an analyte TCR chain pair); claim 100, clause (ii), as stated at page 13 of Applicants’ remarks filed on 10/21/2021.
eTPC-x (refers to an eTPC that expresses a single TCR chain), claim 101, clause (ii), as stated at page 13 of Applicants’ remarks filed on 10/21/2021.

Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim objection

35 U.S.C. 112, 4th paragraph
In view of Applicants’ remarks the rejection of claims 92, 94, 96 and 97 under 35 U.S.C. 112, 4th paragraph, has been withdrawn.
As applicants allege “As used in the present specification, however, "co-receptor" means a co-stimulatory molecule. See, e.g., Specification, page 19, lines 15-28, In this regard, the specification discloses that CD28 and CD45 contribute to signal sensitivity through positive feed forward effects on signalling” (Applicants’ remarks page 15).

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Provisional Double Patenting 
Claims 84-121 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-82 of copending Application No. 16/347684, as per claims filed on July 30, 2019. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 16/347684.
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record as stated at pages 6-8 of the non-final office action filed on 1/12/2021 stands.
***

Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record as stated at pages 8-10 of the non-final office action filed on 1/12/2021 stands.
Claim Rejections - 35 USC § 112(b)
Claims 84-102 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

    PNG
    media_image1.png
    333
    336
    media_image1.png
    Greyscale
	Claim 84 remains indefinite in its recitation of “ lacks endogenous expression of TCR chains alpha, beta, delta and gamma, expresses all components of the CD3 protein complex” in line 9 because it is unclear how component A of the engineered TCR-presenting cell (eTPC) simultaneously lack T-cell receptor (TCR) while expressing all the components of the CD3 protein complex. It is unclear what are all the components of the CD3 protein complex”. The specification per se definition of the quoted phrase in the context of component A. The practitioner in the art would readily understand that “In the plasma membrane the TCR receptor chains α and β associate with six additional adaptor proteins to form an octameric complex. The complex contains both α and β chains, forming the ligand-binding site, and the signaling modules CD3δ, CD3γ, CD3ε and CD3ζ in the stoichiometry TCR α β - CD3εγ - CD3εδ - CD3ζζ.” (See The TCR complex From Wikipedia, the free encyclopedia; pp. 1-3; downloaded 4/19/2021; of record ). Moreover The practitioner in the art would readily understand that CD3 (cluster of differentiation 3) is a protein complex of “four distinct chains. In mammals, the complex contains a CD3γ chain, a CD3δ chain, and two CD3ε chains. These chains associate with the T-cell receptor (TCR) and the ζ-chain (zeta-chain) to generate an activation signal in T lymphocytes. The TCR, ζ-chain, and CD3 molecules together constitute the TCR complex” (See, CD3 (immunology) From Wikipedia, the free encyclopedia; pp. 1-3; downloaded 4/19/2021). Therefore, it is unclear what“ all components of the CD3 protein complex” are that exclude endogenous expression of  TCR chains alpha, beta, delta and gamma. As such the metes and bounds of the claim are indefinite.
	Claim 84 is indefinite in its recitation of “single components designated B and D, which are different and each is respectively a genomic receiver site for integration” because it is unclear whether components B and D are structurally different before the integration of donor vectors encoding one or more ORFs encoding analyte TCR chains, after the integration of one or more ORFs or both. As such the metes and bounds are indefinite. 
	Claim 84 is indefinite in its recitation of “wherein a single copy of each ORF encoding
the at least one analyte TCR chain or the pair of analyte TCR chains is integrated in the

Claim 97 is indefinite in its recitation  of “has introduced therein” in line 3. Neither the claim nor the specification set forth the meaning of  “has introduced therein” relative to component C and E. The examiner recommends to substitute the quoted phrase to “comprising”. 
Claim 100 (ii) is indefinite in its recitation of “both of component C' and component E' have been introduced into component A, to integrate said complementary analyte TCR chains” because it is unclear in relation to what the integration takes place. As such the metes and bounds of the claim are indefinite. 
Claim 101 (i) is indefinite in its recitation of “both of component C' and component E' have been introduced into component A, to integrate said complementary analyte TCR chains” because it is unclear in relation to what the integration takes place. As such the metes and bounds of the claim are indefinite. 
Claim 102 (i) is indefinite in its recitation of “component C', or, if component E' is present, one or both of component C' and component E', has been introduced into the eTPC-x, to integrate one analyte TCR chain”  because it is unclear in relation to what the integration takes place. As such the metes and bounds of the claim are indefinite. 
Claims 85-96, 98 and 99 are indefinite insofar as they depend from claim 84.
Response to Applicants’ Arguments as they apply to rejection of claims 84-102 under 35 USC § 102(b)
At page 146 of the remarks filed on 10/21/2021, Applicants essentially argue that: 1) “.component A ... expresses all components of the CD3 protein complex." Support for the amendment may be found at page 1, lines 10-14, and page 46, 27-32 of the specification as originally filed.” 2) “Claim 97 is amended to improve clarity. Support for the amendments may be found at Figure 4, page 24, lines 17-28; and page 49, lines 6-16, of the specification as originally filed.” and 3) Claims 101 and 102 are “amended to improve clarity. Support for the amendments may be found at Figure 4 (step 2); Figure 8; Figure 9; and page 24, lines 17-28; page 29,line 33 to page 30, line 3; page 49, lines 6-16; and page 50, lines 12-20, of the specification as originally filed. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1)  Page 1, lines 10-14 states,

    PNG
    media_image2.png
    130
    644
    media_image2.png
    Greyscale

and page 46, lines 27-32 states, 

    PNG
    media_image3.png
    159
    644
    media_image3.png
    Greyscale


Regarding 2), page 24, lines 17-28 states,

    PNG
    media_image4.png
    324
    698
    media_image4.png
    Greyscale

Claim 97 as written does not require component C and/or component E to comprise an analyte TCR ORF of alpha, beta, delta, gamma or others. In fact, claim 97 depending on claim 84, merely  requires that the genetic donor vector C is designed to deliver into component B (i) a single ORF encoding at least one analyte TCR chain of alpha, beta, delta or gamma or (ii) two ORFs encoding a pair of analyte TCR chains, wherein ORF (i) or (ii). Note that Applicants is of record as stating that “components B, C, D, and E contain sequences that facilitate the site-directed integration of the ORF delivered by component C or E into component B or D respectively. For this site-directed integration to occur, components B, C, D, and E comprise sequences that permit component B and C and component D and E to homologously recombine”. However, in 

    PNG
    media_image5.png
    837
    318
    media_image5.png
    Greyscale
	Regarding 3), as mention above, it is unclear whether component C and  component E comprise one or more ORFs encoding at least one analyte TCR chain of alpha, beta, delta or gamma. Figure 9, for example, appears to illustrates a sequential two-step process: (1)  introduction of  integration vector component C’ carrying nucleotide sequence encoding an open reading frame (ORF) encoding  a first single TCR chain (e.g, alpha, beta) that recombines inside the eTPC (e.g, T cell) with a vector B to generate a construct B’, wherein the eTPC-x expresses the single chain TCR under the control of the F promoter, and 2) introduction of  integration vector component E’ carrying nucleotide sequence encoding an open reading frame (ORF) encoding  a second  TCR chain (e.g, alpha, beta) that recombine inside the eTPC-x (e.g, T cell expressing already a first single chain) with a vector D to generate a construct D’, wherein two first and second TCR chains are expressed under the control of the same promoter F to generate the eTPC-t expressing the TCR chain pair species, e.g, TCRsp.

Claim Rejections - 35 USC § 103
Claims 84-92 and 97-102 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kishi et al., (US Pub 2015/0203886; Publication date July 23, 2015), in view of Zhao et al., (US Pub 2017/0290858; earliest filing priority date Oct 31, 2014 ) and Turan et al (2011; J. Mol. Biol. Pp.  193–221; of record), and further in view of Baser et al (Methods, available on line December 2015; pp. 3-12; 2016; of record IDS filed on 10/21/2021).  
Regarding claim 84, Kishi et al., discloses a TCR-transduced T cell line, wherein T cell line  is the TCR-negative T cell line TG40 (paragraph [0085]) and transduction of normal primary T cells with expression vectors encoding antigen-specific TCR comprising genes of TCRα and TCRβ, wherein TCR expression for antigen specificity is tested in the transfected T cell line and primary T cells (Paragraphs [0025][0029][0080]; Figure 1), reading on an engineered TCR-presenting cell (eTPC), designated component A, comprising at least a family of analyte antigen-presetting complexes (aAPX), and expressing CD3 proteins in a component A lacking endogenous surface expression of endogenous TCR (e.g,  lacking at least one family of and analyte antigenic molecule (aAM). 

    PNG
    media_image6.png
    187
    693
    media_image6.png
    Greyscale

For transduction of human PBLs, the cDNAs encoding the TCRα and TCRβ chains were independently inserted into a pMX vector and linked via a viral F2A sequence and  cloned into a pMX-IRES-EGFP vector (paragraph [0080]), wherein TCR-retroviral transduced PBLs were 
Thus Kishi et al., provides support for a T cell (eTPC) comprising  component A which lacks expression of endogenous T cell receptor, reading on lacking an aAM (analyte antigenic molecule), wherein said component A is transfected with recombinant vector for surface expression of human T alpha/beta chain cDNAs. 
Though Kishi et al., discloses transduction with retroviral vectors encoding human T alpha/beta chain cDNAs; Kishi et al., does not teach replacement of the endogenous TCRα and TCRβ chains at their endogenous locus by retroviral vectors expressing  the TCRα and TCRβ chains.
However, before the effective filing date of the claimed invention, Zhao et al., teaches methods for generating a modified T cell with a nucleic acid capable of downregulating endogenous gene expression selected from the group consisting of TCRα chain and TCRβ chain (abstract; paragraphs [0008]-[0009]) for Adoptive Cell Transfer (ACT). Zhao et al., teaches that the nucleic acid selected for down regulating gene expression is selected from antisense RNA, antigomer RNA, siRNA, shRNA or the CRISPR system (paragraphs [0018] [0048] [0052] [0244]). In preferred embodiments, Zhao et al., discloses that disruption of the endogenous TCR by CRISPR/Cas9 improved TCR-redirected T cell function in T cells transfected with constructs encoding TCRα chain alone, TCRβ chain alone or both TCRα chain and TCRβ chain (paragraph [0120]; Figure 64). In preferred embodiments, Zhao et al., teaches a FAS encoding gene that was replaced by GFP via homologous recombination triggered by CRISPR to abolish endogenous surface expression of FAS (paragraph [0456]).

The combined teachings of Kishi and Zhao fail to teach downregulating endogenous gene expression of TCRα chain and TCRβ chain by recombinase mediated cassette exchange. 
Turan et al., is a review paper disclosing recombinase-mediated cassette exchange (RMCE) approaches enabling predictable expression patterns by the nondisruptive insertion of a gene cassette at a pre-characterized genomic locus. Turan et al., explains that RMCE approaches overcome unpredictable alterations of traditional DNA transduction routes used for the modification of cellular genomes, as the cell-intrinsic repair machinery may affect both the integrity of the transgene and the recipient locus (abstract). Turan et al., discloses homologous recombination with CRISPRs requires cell-intrinsic repair machinery that may affect both the integrity of the transgene and the recipient locus. 
Likewise, Baser is a prior art publication teaching that site specific gene knockings via CRISPR-Cas RNA-guided nucleases often use the error-prone non-homologues end joining (NHEJ) mechanism for double strand break repair where a high frequency of insertion-deletion mutations can be expected (page 3, col. 2). Furthermore, Baser et al., teaches a binary RMCE expression system comprising  two different tagging vectors to target mammalian cells for expression of proteins at least at two different  loci (abstract; page 7, Figure 3). 
In view of the facts recited above, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the prior art elements according to known methods to yield predictable results.  The prior art teaches all of the limitations of the claimed invention. Both Kishi et al., and Zhao et al., disclose methods of 
All  references were well-known before the effective filing date of the  claimed invention. The person of ordinary skill in the art could have combined the elements as claimed by known methods, such as the ones taught by all Kishi, Zhao, Turan and Baser. One of skill in the art would have recognized that the results of the combination of  modifying a T cell by transfecting with an expression vector encoding antigen-specific TCRα and TCRβ chains and downregulating or replacing the endogenous TCRα and TCRβ chains via a binary RMCE expression system would have yielded nothing more than predictable results to one of ordinary skill in the art at the time the invention was made. This is demonstrated by the fact that: (i) Zhao et al., discloses disruption of the endogenous TCR by CRISPR/Cas9 to improve TCR-redirected T cell function, 
Regarding claims 85 and 89, the combined teachings of Kishi, Zhao, Turan and Baser make obvious the multicomponent system of claim 84. Moreover, Kishi et al. discloses that  peripheral blood T cells from a normal donor, retrovirally transduced with cloned EBV-specific TCRs exhibit activities to cognate antigen-presenting target cells (paragraph [0090]). Note that EBV epitopes are HLA-A*2402 restricted (See Table 2, paragraph [0098];[0100]), making obvious component A lacking endogenous surface expression of EBV-specific TCRs; e.g,  no-HLA antigen presenting complex (claim 85) and  a polypeptide or complex of polypeptides translated from the analyte antigenic molecule ORF(s), (claim 89. a.).
Regarding claims 86 and 97-102, the combined teachings of Kishi, Zhao, Turan and Baser make obvious the multicomponent system of claim 84. Moreover, Kishi et al, teaches antigen-specific TCR α/β cDNA pairs cloned into a recombinant vector to transfect a cell for production of the antigen-specific T cell receptor, Zhao et al., teaches disruption of the endogenous TCR α/β chains and transfection with constructs encoding TCR α/β chains, Turan discloses the advantages of RMCE approaches enabling predictable expression patterns by the nondisruptive insertion of a gene cassette at a pre-characterized genomic locus, and Baser provides a double locus exchange in a binary RMCE system for full integration of two vectors encoding a gene of interest (GOI), such that it would be obvious for one of ordinary skill in the 
Regarding claim 87, the combined teachings of Kishi, Zhao, Turan and Baser make obvious the multicomponent system of claim 84. Moreover, Kishi et al, teaches “the antigen-specificity of the expressed TCR can also be assessed by stimulating TG40 cells expressing TCR with an antigen peptide, and analyzing whether the activation, marker CD69, is expressed on the cell surface” (paragraph [0025][0081]). Cell surface expression of CD69 in transfected cell after T cell stimulation requires at least one native marker, such that it would have been obvious transfection with synthetic construct containing at least one native promoter and a reporter under the control of said native promoter for expression in T cells.
Regarding claim 88, the combined teachings of Kishi, Zhao, Turan and Baser make obvious the multicomponent system of claim 84. Moreover, the generation of recombinant 
Regarding claim 90, the combined teachings of Kishi, Zhao, Turan and Baser make obvious the multicomponent system of claim 84. Moreover, Kishi et al, discloses detection of EB virus (EBV)-specific CD8+ T cells in human PBLs with anti-CD8 antibody (paragraph [0026]). 
Regarding claim 91 and 92, the combined teachings of Kishi, Zhao, Turan and Baser make obvious the multicomponent system of claim 84. Moreover, Kishi et al, discloses that PBLs prepared from a healthy donor were transduced with cloned TCR and activated with CD3CD28 beads over two days (paragraph [0029]).
Response to Applicants’ Arguments as they apply to rejection of claims 84-92 and 97-102 under 35 USC § 103
At pages 17-23 of the remarks filed on 10/21/2021, Applicants essentially argue that: 1) “In accordance with the claimed subject matter, engineered TCR-presenting cells (eTPC) expressing one or more analyte TCR chains are generated by leveraging the engineered eTPC of component A, which has a number of features designed for reproducible, highly efficient, and low-background analysis of analyte TCR chains. These features include a lack of endogenous analyte antigen-presenting complex (aAPX) and analyte antigenic molecule (aAM), the absence of which allows for highly controlled and low-background analysis of selected TCR chains with respect to their activity towards selected aAPX and aAM. Otherwise, the presence of analyte antigen-presenting complex (aAPX) and/or analyte antigenic molecule (aAM) would produce significant background in any downstream analytical application.”, 2) “Thus, the recited multicomponent systems are cell-based array systems (akin to bacteriophage or yeast display systems) that permit single-copy integration of a TCR ORF from a vector pool (e.g., "shotgun they permit selective single copy integration of a TCR ORF from a vector pool.” 3) “Kishi does not teach or suggest an engineered TCR-presenting cell comprising components Band D or a genetic donor vector that recombines with component B or D.”4) “Kishi does not teach or suggest that the transduced human PBLs and /or T cell line TG40 are also transduced with two synthetic genomic receiver sites, designated component Band D, that are used as docking sites for the genomic integration of "(i) a single ORF encoding at least one analyte TCR chain of alpha, beta, delta or gamma, or (ii) two ORFs encoding a pair of analyte TCR chains," , 5) “Figures 4, 7, 8, and 9 of the present specification show how the recited components of the recited multicomponent systems work together to generate a highly standardized system for producing a population of engineered TCR-presenting cells (eTPC) expressing one or more analyte TCR chains… through defined and controllable genomic integration of TCR chain ORFs with donor vector/genomic receiver site subsystem .. single copy integration of a TCR ORF from a vector pool … to express  a single, desired analyte TCR pair on the cell surface.”6) “Zhao does not teach or suggest an engineered TCR-presenting cell that contains genetic receiver sites that could read on or suggest components B and D of the claims. In addition, Zhao does not teach or 
Regarding 1), Kishi teaches that there is lack of expression of an endogenous antigen-presenting complex such as in the case of a  TCR-negative T cell line TG40 or in the case of transduction with EBV-specific TCRs exhibiting activities to cognate antigen-presenting target cells. The practitioner in the art would readily understand that it desirable for the host T cell not to express any endogenous EBV-specific TCRs, for example, allowing for low-background analysis of selected TCR chains with respect to their activity towards selected antigens.
Regarding 2), the office has provided motivation for making obvious the claimed invention.  Furthermore, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, in relation to a selective single copy integration of a TCR ORF from a vector pool, the prior art of Baser explicitly states, “Site-specific recombinases have the advantage of the highest specificity of integration into a predetermined single locus, whereas integrases ([Symbol font/0x46]C31) and transposases (Piggy-Bac) allow multiple integrations with higher copy numbers at various recognition sites within the genome” (page 3, col. 2). Moreover, Baser exemplifies a binary RMCE expression system for specifically targeting of two independent genomic integration sites for co-expression of genes in mammalian cells, permitting selective single copy integration of a selected gene (see page 7; figure 3). Expression of different antigen specific TCRs on the surface of T cells from a library of antigens presented on major histocompatibility complex (MHC) was routine and well known in the art (See WO 2016/146618; of record IDS filed on 10/21/2021). 
Regarding 3) and 4), with regard to Applicant’s argument that Kishi does not teach the entire claimed subject matter, the Examiner agrees.  However, Kishi is not applied alone, but in combination with Zhao, Turan and Baser, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. The teachings of Baser explicitly provide examples of a binary RMCE expression system comprising two different expression vectors to target mammalian cells for expression of proteins from at least two loci. The binary RMCE expression system represents  an improvement over CRISPR-Cas RNA-guided nucleases systems disruption of endogenous TCR α/β chains, such that it would be obvious for one of ordinary skill in the art to replace the endogenous TCR α/β chains at their loci with two recombinant constructs encoding antigen-specific TCR α/β cDNA pairs to obtain modified T cells comprising either the antigenic specific TCRα chain alone or antigenic specific 
Regarding 5), the instant claims are product claims. All what is required in the claimed invention is the structure implied by the intended use. Such structure is not more than what has already been taught. For example, claim 84 does not even require expression of a single TCR pair on the surface of component A or both components B and D to comprise sites for RCME integration of a single ORF. Applicants have not provided an example of a structural limitation that was not address, nor any structural limitations added by the recitation of an intended use. 
Regarding 6), with regard to Applicant’s argument that Zhao does not teach the entire claimed subject matter, the Examiner agrees.  However, Zhao is not applied alone, but in combination with Kishi, Turan and Baser, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. As stated in the paragraphs above in relation to Flp recombinase mediated cassette exchange (RMCE) strategies, Turan and Baser evidence that RMCE strategies are  more specific for integration of a gene of interest at a pre-characterized chromosomal expression locus than CRISPR-Cas RNA-guided nucleases, making obvious endogenous targeted disruption of the TCRαchain and TCRβ chain by RMCE to introduce antigen-specific TCRα and TCRβ chains from a library. 
Regarding 7), Turan and Baser evidence that Flp recombinase mediated cassette exchange (RMCE) strategies are more specific for integration of a gene of interest at a pre-characterized chromosomal expression locus than CRISPR-Cas RNA-guided nucleases. Furthermore, Baser discloses synthetic constructs to generate a binary producer cell via a binary RMCE system (Figure 3), making obvious to replace the endogenous TCR α/β chains at their loci with two recombinant constructs encoding antigen-specific TCR α/β cDNA pairs to obtain 

    PNG
    media_image7.png
    357
    1144
    media_image7.png
    Greyscale

***
Claim Rejections - 35 USC § 103
Claims 93-96 remain rejected  under 35 U.S.C. 103(a) as being unpatentable over Kishi et al., (US Pub 2015/0203886; Publication date July 23, 2015), Zhao et al.,  (US Pub 2017/0290858; earliest filing priority date Oct 31, 2014 ) Turan et al (2011; J. Mol. Biol. Pp.  193–221; of record), and Baser et al (Methods, available on line December 2015; pp. 3-12; 2016; of record IDS filed on 10/21/2021) as applied to claim 84 above, and further in view of Schendel et al., (US Pub 2018/0245242; earliest priority date Jun 1, 2015)  as evidenced by post-filing art of  Karste et al., (2017; Heterologous Gene Expression in E.coli pp 313-324) has been withdrawn. 
With regard to instant claim 84, the combined teachings of Kishi, Zhao, Turan and Baser render obvious the claimed methodology, as iterated above in the 103 rejection, the content of which is incorporated herein, in its entirety
In addition, Turan et al., discloses an analogous cassette encoding the gene of interest that can cleanly replace the resident cassette under the influence of a site-specific recombinase 
Moreover, Baser teaches a double locus exchange in a binary RMCE system comprising a G418 selection marker and a puromycin expression marker and two different  tagging vectors (e.g, eGFP and tdTomato) 
Likewise, Schendel et al., transduction vectors carrying the receiver plasmids (pR) containing candidate TCR constructs encoding the TCRα chain and TCRβ, wherein transduction vectors can be retrovirus, lentivirus, transposon (paragraph [0050]). Schendel et al., teaches components of expression vectors including: a promoter, one or more enhancer sequences, an origin of replication, a transcriptional termination sequence, a complete intron sequence containing a donor and acceptor splice site, a leader sequence for secretion, a ribosome binding site, a polyadenylation sequence, a polylinker region for inserting the nucleic acid encoding the polypeptide to be expressed, and a selectable marker element (paragraph [0264] of the published application).
One of skill in the art, reading these teachings, would infer that a number of different configurations and schemes may be designed for transfection vector carrying candidate TCR constructs comprising, for example, (a) a heterospecific recombinase site, (c) eukaryotic 
Response to Applicants’ Arguments as they apply to rejection of claims 84-92 and 97-102 under 35 USC § 103
At page 24 of the remarks filed on 10/21/2021, Applicants essentially argue that “Schendel is distinguished from the claimed systems at least because Schendel relies on the use of retroviral gene transfer to obtain integration of TCRs. Unlike the approach of the claimed subject matter, viral- and transposon-mediated integration is random and may result in genomic instability caused by unpredictable alterations in the genome.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
The teachings of Schendel provide support for all the different configurations and schemes designed for transfection vector carrying candidate TCR constructs for integration into 
Conclusion
Claims 84-102 are rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARIA G LEAVITT/           Primary Examiner, Art Unit 1633